                                                  UNITED STATES DISTRICT COURT 
                                                     DISTRICT OF MINNESOTA 
 

ALIER D.,                                                           Case No. 18‐CV‐1645 (NEB/HB) 
                                                                                   
                 Petitioner,                                                       
                                                                                   
v.                                                                   ORDER ON REPORT AND 
                                                                        RECOMMENDATION 
SECRETARY OF DEPARTMENT OF 
HOMELAND SECURITY, ATTY 
GENERAL JEFFERSON SESSIONS, 
PETER BERG, ICE Field Office Director, 
and SHERIFF KURT FREITAG, 
 
                 Respondents. 
 
 
              This is a  habeas action brought  under 28 U.S.C. § 2241 by  petitioner Alier  D.,  a 

removable  alien  being  held  in  custody  by  Immigration  and  Customs  Enforcement 

(“ICE”). In a Report and Recommendation (“R&R”) dated September 28, 2018 [ECF No. 

13], United States Magistrate Judge Hildy  Bowbeer recommended that the petitioner’s 

§ 2241  petition  be  granted  in  part.  Respondents  Secretary  of  the  Department  of 

Homeland Security, United States Attorney General Jefferson Sessions, and Peter Berg, 

acting ICE Field Office Director (collectively, the “government”) object to the R&R.1 

                                                            
1
      The  government  states  that  Peter  Berg  replaced  Scott  Baniecke  as  Regional  Field 
Officer Director of ICE, and therefore should be substituted as the proper respondent. 
[ECF  No.  18  (“Resps’  Obj.”)  at  1  n.1.]  “[W]hen  a  public  officer  who  is  a  party  in  an 
official  capacity  …  ceases  to  hold  office  while  the  action  is  pending  ...  [t]he  officerʹs 
successor is automatically substituted as a party.” Fed. R. Civ. P. 25(d). The Court may 
order the substitution at any time, id., and will do so here. 
                                       BACKGROUND 

       The  underlying  facts  are  not  in  dispute  and  will  not  be  repeated  except  as 

necessary.  The  petitioner,  a  native  of  what  is  now  South  Sudan,  came  to  the  United 

States  in  2000  as  a  refugee.  He  became  a  lawful  permanent  resident  in  2003.  The 

petitioner was convicted of two felony offenses of possession of a controlled substance 

under South Dakota law and sentenced to 60 months imprisonment. [ECF No. 7‐1 at 4, 

8.] On October 28, 2016, the Department of Homeland Security (“DHS”) issued a notice 

to  appear  charging  the  petitioner  with  being  removable  as  an  alien  convicted  of  a 

violation of a controlled substance pursuant to section 237(a)(2)(B)(i) of the Immigration 

and  Nationality  Act.  (Id.  at  4.)  On  December  13,  2016,  an  Immigration  Judge  (“IJ”) 

terminated  the  petitioner’s  removal  proceedings.  (Id.  at  15–16.)  DHS  filed  a  notice  of 

appeal to the Board of Immigration Appeals (“BIA”). (Id. at 17.) On April 27, 2017, the 

BIA  found  that  the  IJ  had  erred,  and  remanded  to  the  IJ  for  further  removal 

proceedings. (Id. at 34–36.) 

       The  petitioner  filed  an  application  for  cancellation  of  removal,  which  an  IJ 

granted in September 2017. (Id. at 37–44.) DHS filed a notice of appeal. (Id. at 45–47.) On 

February 20, 2018, the BIA sustained DHS’s appeal and remanded, concluding that the 

petitioner had not demonstrated that he merited cancellation of removal. (Id. at 90–91.) 

The BIA instructed the IJ to consider the petitioner’s requests for asylum, withholding 

of  removal,  and  protection  under  the  Convention  Against  Torture.  (Id.)  On  April  27, 



                                                2 
2018,  the  IJ  denied  the  petitioner’s  requests  and  ordered  him  to  be  removed  to  South 

Sudan or, in the alternative, Sudan. (Id. at 92–107.) On May 14, 2018, the petitioner filed 

a notice of appeal of the order for removal. (Id. at 109–111.) 

       On  June  12,  2018,  the  petitioner  filed  a  Petition  for  a  Writ  of  Habeas  Corpus 

under 28 U.S.C. § 2241, challenging his ongoing detention under 8 U.S.C. § 1226(c) until 

the  conclusion  of  his  removal  proceedings.  [ECF  No.  1.]  On  September  28,  2018,  the 

Magistrate Judge issued the R&R on the § 2241 petition. [ECF No. 13.] The Magistrate 

Judge  found that  the  petitioner’s continued detention  without an individualized bond 

hearing would violate his right to due process under the Fifth Amendment. (R&R at 16.) 

The Magistrate Judge recommended that: (1) the § 2241 petition be granted in part with 

respect to the petitioner’s due process claim; (2) an IJ provide the petitioner with a bond 

hearing within thirty days of the date of the Court’s order, at which the IJ would make 

an  individualized  determination  regarding  whether  detention  is  necessary  to  protect 

the community or to prevent the petitioner from fleeing; (3) the petitioner’s § 2255 claim 

be dismissed without prejudice for lack of jurisdiction; and (4) the petitioner’s request 

for immediate release be denied. (Id. at 17.) 

       On October 19, 2018, the government filed objections to the R&R, informing the 

Court  that  on  October  11,  2018,  the  BIA  affirmed  the  IJ’s  order  of  removal  and 

dismissed  the  petitioner’s  appeal.  [See  ECF  No.  19‐1.]  On  October  29,  2018,  the 

petitioner  filed  his  response  to  the  government’s  objections.  [ECF  No.  21  (“Pet’r’s 



                                                 3 
Resp.”).] The petitioner explained that he had filed an appeal within thirty days of the 

BIA’s decision, as well as an emergency stay of removal, with the Eighth Circuit. See id. 

at 2, 5; Alier D. v. Sessions, No. 18‐3246 (8th Cir.) (petition for review filed Oct. 19, 2018). 

On  October  30,  2018,  the  Eighth  Circuit  denied  the  petitioner’s  motion  for  a  stay  of 

removal.  Alier  D.  v.  Sessions,  No.  18‐3246,  slip  op.  at  1  (8th  Cir.  Oct.  30,  2018).2  His 

petition for review remains pending. 

                                                               ANALYSIS 

              A  writ  of  habeas  corpus  enables  a  person  detained  by  the  government  to 

challenge the legality of his confinement and, if successful, obtain his release. See Preiser 

v.  Rodriguez,  411  U.S.  475,  485  (1973).  The  primary  habeas  corpus  statute,  28  U.S.C.  § 

2241,  confers  jurisdiction  upon  federal  courts  to  hear  habeas  challenges  to  the 

lawfulness  of  immigration‐related  detentions.  Zadvydas  v.  Davis,  533  U.S.  678,  687 

(2001).  A  district  court  may  not  review  a  discretionary  decision  made  by  immigration 

authorities,  but  it  may  review  immigration‐related  detentions  to  determine  if  they  are 

constitutional. See id. at 688. 




                                                            
2
      The  docket sheet  of the petitioner’s  petition for review  to the  Eighth Circuit,  and  the 
order denying his motion to stay removal, are available to this Court online through the 
federal  courts’  PACER  system.  The  Court  will  take  judicial  notice  of  the  docket  sheet 
and order denying the motion to stay removal in Case No. 18‐3246. See Zerger & Mauer 
LLP  v.  City  of  Greenwood,  751  F.3d  928,  935  n.7  (8th  Cir.  2014)  (citation  omitted) 
(“[F]ederal  courts  may  sua  sponte  take  judicial  notice  of  proceedings  in  other  courts  if 
they relate directly to the matters at issue.”). 


                                                                  4 
I.     Basis of the Petitioner’s Detention 

       Under  8  U.S.C.  §  1226(a),  the  government  may  arrest  and  detain  an  alien 

“pending  a decision on whether  the alien is to  be removed from the  United States.”  8 

U.S.C. § 1226(a). If a final order of removal is issued against the alien, the government 

may  continue  to  detain  the  alien  pursuant  to  8  U.S.C.  §  1231.  Under  §  1231,  the 

government must remove the alien within a period of ninety (90) days, which begins on 

the latest of the following:  

       (i)     The date the order of removal becomes administratively final.  

       (ii)    If  the  removal  order  is  judicially  reviewed  and  if  a  court  orders  a 
               stay of the removal of the alien, the date of the court’s final order.  
                
       (iii)   If  the  alien  is  detained  or  confined  (except  under  an  immigration 
               process),  the  date  the  alien  is  release  from  detention  of 
               confinement. 
 
8 U.S.C. § 1231(a)(1)(A) & (B); see Chuol v. Sessions, No. 17‐CV‐4700 (JNE/TNL), 2018 WL 

1598624, at *3 (D. Minn. Feb. 27, 2018) (“While 8 U.S.C. § 1226(c) governs detention prior 

to the entry of a final order of removal, 8 U.S.C. § 1231 governs the detention of an alien 

subject to a final order of removal.”), R. & R. adopted, No. CV 17‐4700 (JNE/TNL), 2018 

WL 1587611 (D. Minn. Apr. 2, 2018)). 

       Here,  the  petitioner  argues  that  his  pre‐removal  detention  under  §  1226(c) 

violates due process. It is undisputed that when the petitioner filed his petition, he was 

in  pre‐removal  detention,  and  was  detained  pursuant  to  §1226.  The  government 

maintains  that  when  the  BIA  dismissed  the  petitioner’s  appeal  and  affirmed  the  IJ’s 


                                                  5 
decision on October 11, 2018, the removal order became final and thus, the petitioner is 

now  being  held  in  post‐removal  detention  under  §  1231.  The  petitioner  responds  that 

because  his  appeal  to  the  Eighth  Circuit  is  pending  and  he  has  moved  to  stay  his 

removal, he remains in pre‐removal detention under § 1226. (Pet’r’s Resp. at 2–3 (citing 

Tindi v. Secʹy, Depʹt of Homeland Sec., No. CV 17‐3663(DSD/DTS), 2018 WL 704314, at *2 

(D. Minn. Feb. 5, 2018) (“Several circuits have concluded that when a court stays a final 

order  of  removal,  the  alien  is  no  longer  subject  to  a  final  order  of  removal  and  the 

removal period has not yet begun.”).) However, the Eighth Circuit recently denied the 

petitioner’s  motion  to  stay  removal.  As  a  result,  the  order  of  removal  is  final  under  § 

1231.  The  shift of the government’s authority  to  detain the  petitioner from § 1226  to  § 

1231  renders  moot  his  claim  based  on  pre‐removal  detention.  See,  e.g.,  Oyelude  v. 

Chertoff, 170 F. App’x 366, 367 & n.4 (5th Cir. 2006) (“Oyelude’s challenge to his § 1226 

detention was mooted on June 23, 2004 when his final removal order was entered and 

the  Attorney  General’s  authority  to  detain  him  shifted  to  §  1231.”);  Chuol,  2018  WL 

1598624,  at  *3  (“When  Petitioner’s  order  of  removal  became  final  on  March  10,  2017, 

ICE’s  authority  to  detain  Petitioner  shifted  from  §  1226  to  §  1231,  thereby  rendering 

moot Petitioner’s claim challenging his detention under § 1226.”); Gahamanyi v. Baniecke, 

No.  07‐cv‐4007  (RHK/RLE),  2008  WL  5071098,  at  *11  (D.  Minn.  Nov.  30,  2012) 

(“Gahamanyi is now in post‐removal detention, and any claim, insofar as it concerns his 

pre‐removal detention, has become moot.”). 



                                                  6 
              Nor does the petitioner currently have a claim under § 1231. In Zadvydas v. Davis, 

the  Supreme Court concluded that it was  presumptively reasonable to detain  an  alien 

for six months following a final removal order under § 1231.3 533 U.S. at 701. Here, the 

petitioner’s  removal  order  became  final  when  the  BIA  denied  the  petitioner’s  appeal 

and  affirmed  the  IJ’s  order  on  October  11,  2018.  See  8  U.S.C.  §  1231(a)(1)(B)(i);  see  also 

Gahamanyi, 2008 WL 5071098, at *9 (holding that a removal order became final when the 

BIA sustained the governmentʹs appeal, and noting that the start of the removal period 

was  not  deferred  where  the  Eighth  Circuit  denied  the  petitioner’s  motion  for  stay  of 

removal  pending  appeal).  Because  the  petitioner  is  well  within  the  presumptively 

reasonable period of detention following an administratively final order of removal, he 

is  not  entitled  to  habeas  relief.  The  Court  need  not  determine  whether  removal  in  the 

reasonably foreseeable future is likely because that issue is not yet ripe for decision. See 

Rennie v. Baniecke, No. CIV. 11‐2970 RHK/JJG, 2012 WL 2003575, at *2 (D. Minn. May 15, 

2012)  (recommending  denial  of  petition  without  prejudice  because  it  was  premature 

where  petitioner  was  within  the  six‐month  period  sanctioned  by  Zadvydas),  R.  &  R. 
                                                            
3
      In  Zadvydas,  the  Supreme  Court  rejected  as  unconstitutional  the  governmentʹs 
argument that the Attorney General has discretion to detain indefinitely an alien subject 
to  a  final  removal  order  under  §  1231.  533  U.S.  at  689.  “[I]f  removal  is  not  reasonably 
foreseeable,  the  court  should  hold  continued  detention  unreasonable  and  no  longer 
authorized by statute.” Id. at 699–700. The Court recognized that it was “presumptively 
reasonable” to detain an alien for six (6) months following a final removal order, i.e., for 
the initial ninety (90) day removal period under § 1231(a), plus another ninety (90) days. 
Id.  at  701.  “After  this  6–month  period,  once  the  alien  provides  good  reason  to  believe 
that  there  is  no  significant  likelihood  of  removal  in  the  reasonably  foreseeable  future, 
the Government must respond with evidence sufficient to rebut that showing.” Id. 


                                                               7 
adopted, No. CIV. 11‐2970 RHK/JJG, 2012 WL 2003353 (D. Minn. June 5, 2012). Because 

the petitioner has not exceeded the presumptively reasonable six‐month period of post‐

removal  detention  established  in  Zadvydas,  his  petition  is  premature.  Accordingly,  the 

§ 2241 petition is denied without prejudice. 

II.    28 U.S.C. § 2255 Challenge 

       Footnote  2  in  the  R&R  states  that  “[i]n  his  Petition,  Petitioner  indicated  he  was 

also  challenging  his  criminal  convictions  and  sentences  under  28  U.S.C.  §  2255. 

However, Petitioner’s convictions result from a violation of a South Dakota, rather than 

a federal, statute.” (R&R at 3 n.2 (citing EFC No. 1 at 4 (checking the box on his § 2241 

petition  that  he  was  “challenging  the  validity  of  your  conviction  or  sentence  as 

imposed.”).) The R&R notes that the petitioner failed to provide any factual allegations 

supporting  “his  position  that  his  South  Dakota  convictions  or  sentences  were 

unconstitutional or violated some other federal law.” (Id. at 4 n.2.) The R&R concludes 

that the petitioner’s § 2255 claim is not cognizable and recommends dismissal without 

prejudice. (Id. at 17.) 

       In response to the government’s objections, the petitioner asserts that the R&R’s 

footnote 2 refers to convictions “in the South Dakota district court,” and that “nothing 

in the record supports that finding.” (Pet’r’s Resp. at 8.) He does not elaborate or proffer 

any  factual  allegations  or  argument  in  support  of  any  challenge  to  his  criminal 

convictions or sentences. While the petitioner’s position is not entirely clear, the Court 



                                                 8 
believes  he  is  arguing  that  the  Magistrate  Judge  incorrectly  represented  that  the 

petitioner  was  convicted  in  federal  district  court  in  South  Dakota.  (See  id.  (citing  an 

unrelated habeas petition case in which that petitioner was convicted in federal district 

court in South Dakota).) If so, it is not an accurate reading of the R&R. Both the record 

and the R&R reflect that the petitioner was convicted of violations of South Dakota state 

law; such violations are prosecuted in state courts. Section 2255 applies to prisoners in 

custody “under sentence of a court established by Act of Congress,” i.e., federal courts. 

28 U.S.C. § 2255(a); cf. 28 U.S.C. § 2254 (governing petitions for writs of habeas corpus 

for  persons  in  custody  under  state  court  judgments).  Because  the  petitioner’s 

convictions and sentences occurred in state court, his § 2255 claim is not cognizable in 

this  §  2241  habeas  action.  As  such,  the  petitioner’s  claim  for  relief  under  §  2255  is 

dismissed without prejudice. 

                                        CONCLUSION 

       Based  on  the  foregoing,  and  on  all  of  the  files,  records  and  proceedings  herein, 

the Court SUSTAINS the government’s objections [ECF No. 18], and the R&R [ECF No. 

13] is ADOPTED AS MODIFIED.  

       IT IS HEREBY ORDERED THAT: 

       1. Pursuant  to  Federal  Rule  of  Civil  Procedure  25(d),  Peter  Berg,  in  his  official 

           capacity  as  ICE  Regional  Field  Office  Director,  is  hereby  SUBSTITUTED  as 




                                                 9 
         the Defendant in this action, in place of Scott Baniecke, in his official capacity 

         as ICE Regional Field Office Director. 

      2. The petitioner’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 

         [ECF No. 1] is DISMISSED WITHOUT PREJUDICE. 

      3. The petitioner’s claim for relief under 28 U.S.C. § 2255 is not cognizable in this 

         § 2241 habeas action and is DISMISSED WITHOUT PREJUDICE. 

      4. The petitioner’s request for immediate release is DENIED. 

LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: November 8, 2018                            BY THE COURT: 
 
                                                   s/Nancy E. Brasel                 
                                                   Nancy E. Brasel 
                                                   United States District Judge 

                                               
 




                                             10 
